 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   AMY MOSS,                                          Case No. 1:18-cv-01191-BAM (PC)
12                      Plaintiff,                      ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13          v.
                                                        (ECF No. 8)
14   BOWERMEN, et al.,
15                      Defendants.
16

17          Plaintiff Amy Moss (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on

19   September 4, 2018. (ECF No. 1.) Plaintiff’s complaint has not yet been screened.

20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed

21   November 19, 2018. (ECF No. 8.) Plaintiff states that she has written to several attorneys for pro

22   bono assistance but has received no responses. Therefore, she requests that the Court help

23   provide counsel so she is able to proceed without fault. (Id.)

24          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

26   n.1 (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

27   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

28   (1989). However, in certain exceptional circumstances the Court may request the voluntary
                                                       1
 1   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
 2           Without a reasonable method of securing and compensating counsel, the Court will seek
 3   volunteer counsel only in the most serious and exceptional cases. In determining whether
 4   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on
 5   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 6   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 7           The Court has considered Plaintiff’s motion for the appointment of counsel, but does not
 8   find the required exceptional circumstances. Even if it is assumed that Plaintiff is not well versed
 9   in the law and that she has made serious allegations which, if proved, would entitle her to relief,
10   her case is not exceptional. This Court is faced with similar cases filed by prisoners proceeding
11   pro se and in forma pauperis almost daily. These prisoners also must conduct legal research and
12   prosecute claims without the assistance of counsel.
13           Furthermore, at this stage in the proceedings, the Court cannot make a determination that
14   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not been screened. Thus, the
15   case does not yet proceed on any cognizable claims. Also, based on a review of the limited record
16   in this case, the Court does not find that Plaintiff cannot adequately articulate her claims. At this
17   time, Plaintiff is not required to take further action for the case to proceed. Plaintiff’s complaint
18   will be screened in due course.
19           For the foregoing reasons, Plaintiff’s motion to appoint counsel (ECF No. 8) is DENIED,
20   without prejudice.
21
     IT IS SO ORDERED.
22

23       Dated:     November 20, 2018                             /s/ Barbara    A. McAuliffe          _
                                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         2
